MEMORANDUM ***
Arsen Abrahamyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Where the BIA affirms an IJ’s order without opinion, we review the IJ’s order as the final agency action. Kebede v. Ashcroft, 366 F.3d 808, 809 (9th Cir.2004). We review for substantial evidence the factual findings underlying the IJ’s eligibility determinations. Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir. 2004).
Substantial evidence supports the IJ’s determination that Abrahamyan did not demonstrate eligibility for asylum because he did not show mistreatment on account of any enumerated ground. See Zayas-Marini v. INS, 785 F.2d 801, 806 (9th Cir.1986).
By failing to qualify for asylum, Abrahamyan necessarily fails to satisfy the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc). Substantial evidence also supports the IJ’s determination that Abrahamyan is not entitled to CAT relief because he did not demonstrate that it is more likely than not that he would be tortured if returned to Armenia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir .2003).
Abrahamyan’s contentions regarding the BIA’s decision to streamline this case are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 ■j-jjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.